        Case 5:19-cv-00380-FB-ESC Document 94 Filed 05/18/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

RICHARD LOPEZ AND                                §
GLORIA LOPEZ, ON BEHALF OF                       §
THEMSELVES AND ALL OTHERS                        §
SIMILARLY SITUATED,                              §
                                                 §
        Plaintiffs                               §
                                                 §            Civil Action No. 5:19-cv-380
v.                                               §            Hon. Fred Biery
                                                 §
PROGRESSIVE COUNTY MUTUAL                        §
INSURANCE COMPANY AND                            §
APRIL HAGER,                                     §
                                                 §
        Defendants                               §


     NOTICE OF WITHDRAWAL OF RICHARD LOPEZ AS NAMED PLAINTIFF AND
                    PROPOSED CLASS REPRESENTATIVE

TO THE HONORABLE COURT:

        COME NOW Plaintiffs Richard Lopez and Gloria Lopez, on behalf of themselves and all

others similarly situated, by and through their undersigned counsel file this Notice of Withdrawal

of Richard Lopez as a named plaintiff and proposed class representative in the above-captioned

case and would respectfully show as follows:

        1.     Plaintiffs’ Amended Motion for Class Certification [Dkt. 83] is currently pending

before this Court, whereby Plaintiffs propose Richard Lopez and Gloria Lopez as class

representatives.

        2.     Richard Lopez no longer seeks to serve as named plaintiff or class representative.

        3.     This withdrawal is without prejudice to Richard Lopez’s rights as a class member,

including inter alia, to file a claim against any fund arising out of any recovery in the present case.



                                                  1
PLTFS’ NOTICE OF WITHDRAWAL OF RICHARD LOPEZ                                    NO. 5:19-CV-380-FB
        Case 5:19-cv-00380-FB-ESC Document 94 Filed 05/18/20 Page 2 of 5




       4.      On May 14, 2020, Defendants deposed proposed class representative Gloria Lopez,

via the Zoom online conference platform.

       5.      Defendants had also requested the deposition of Richard Lopez, however, due to a

hearing impediment affecting Mr. Lopez, it became clear during deposition preparations that Mr.

Lopez would be unable to effectively communicate via the Zoom online conference platform.

       6.      Despite Mr. Lopez’s willingness to be deposed, and despite attempts to use a

specialized “CaptionCall” telephone to overcome issues with Mr. Lopez’s hearing aids, it became

clear that deposing Mr. Lopez via the Zoom platform would not be productive for any party.

       7.      The parties agreed to forgo the deposition of Mr. Lopez on May 14, 2020.

       8.      Defendants have represented that that, in the evet the Mr. Lopez does not withdraw

as a proposed class representative, they will seek additional time to file their response to Plaintiffs’

Amended Motion for Class Certification in order to depose Mr. Lopez in-person.

       9.      Rather than create additional delays, and due to the uncertainty of when COVID-

19 related restriction would allow for an in-person deposition, Mr. Lopez has decided to

voluntarily withdraw as a named plaintiff and proposed class representative; Gloria Lopez will

continue to serve as named plaintiff and proposed class representative in this case.

       10.     The Class will suffer no prejudice from Richard Lopez’s withdrawal as proposed

class representative as Plaintiff Gloria Lopez can adequately represent the interests of the class,

and the withdrawal in no way affects her rights or the rights of the putative class.

       11.      In Southern Avenue Partners, LP v. Blasnik, the court held that a proposed plaintiff

was “deemed withdrawn as a named party in [the] case upon the filing of her notice of withdrawal,

and that said withdrawal is without prejudice to her future participation as an absent class member

should the court grant class certification.” No. 3:09-cv-765-M-BK, 2013 WL 5183964, at *1, *3



                                                   2
PLTFS’ NOTICE OF WITHDRAWAL OF RICHARD LOPEZ                                    NO. 5:19-CV-380-FB
       Case 5:19-cv-00380-FB-ESC Document 94 Filed 05/18/20 Page 3 of 5




(N.D. Tex. Sept. 13, 2013).

       12.     In Blasnik, Plaintiffs sought intervention by the court in the withdrawal because,

“Defendants refuse[d] to accept the sufficiency of [Plaintiff’s] notice of withdrawal” as named

plaintiff and proposed class representative, despite the fact that, as here, “(1) there is not yet a

certified class, and (2) [Plaintiff] noticed withdrawal as a named plaintiff only on her own behalf

and not that of any putative class . . . Plaintiffs aver that [the withdrawing named plaintiff] wants

to ‘become an absent class member, giving no direction to the case but be able to share in any

recovery on the same terms as other [future] class members.” Id.

       13.     The court in Blasnik found that, “a putative class member did not need court

approval to withdraw” where the “Advisory Committee Notes that the 2003 amendment of Rule

23 made clear that court approval is not required for the voluntary compromise or dismissal of

putative class claims, only those of a certified class.” Id. at *2 (citing Eckert v. Equitable Life

Assurance Society of U.S., 227 F.R.D. 60, 62 (E.D.N.Y. 2005). See also Ryan v. Flowerserve

Corp., No. 3:03-cv-1769, 2007 WL 924109, at *2‒3 (N.D. Tex. March 26, 2007) (granting

Plaintiffs’ motion to withdraw as class representative under Fed. R. Civ. P. 21 and noting that,

“absent a good reason, . . . a plaintiff should not be compelled to litigate if it doesn’t wish to.”

(quoting Organization of Minority Vendors, Inc. v. Illinois Central—Gulf R.R., No. 79 C 1512,

1987 WL 8997, at *1 (N.D. Ill. April 2, 1987) (notwithstanding the failure to state their reasons

for wanting to voluntarily withdraw as representative plaintiffs, parties were permitted to do so

where others remained present to represent the class))).

       14.     The court in Blasnik also disagreed with Defendants’ position that Fed. R. Civ. P.

41(a) required court approval of a proposed class representative’s withdrawal, where the proposed

named plaintiff “is not seeking to dismiss the action or any pending claims, only to remove herself



                                                 3
PLTFS’ NOTICE OF WITHDRAWAL OF RICHARD LOPEZ                                  NO. 5:19-CV-380-FB
         Case 5:19-cv-00380-FB-ESC Document 94 Filed 05/18/20 Page 4 of 5




as a named plaintiff and potential class representative . . . Thus under a plain reading of Rule 41(a),

the court approval of her withdrawal as a named party is not required.” Blasnik, 2013 WL 5183964,

at *2.


DATED: May 18, 2020.

                                                       THE CARLSON LAW FIRM, P.C.

                                                       1717 N. Interstate 35, Suite 305
                                                       Ound Rock, Texas 78664
                                                       T: (512) 823-2259
                                                       F: Fax (512) 238-0275

                                                       By: /s/ John R. Fabry
                                                           John R. Fabry
                                                           Texas Bar No. 06768480
                                                           JFabry@carlsonattorneys.com
                                                           Steve Dummitt
                                                           Texas Bar No. 24082936
                                                           SDummitt@carlsonattorneys.com

                                                            DAVIS & SANTOS, P.C.
                                                            Mark Murphy
                                                            Texas Bar No. 24002667
                                                            mmurphy@dslawpc.com
                                                            719 S. Flores Street
                                                            San Antonio, Texas 78204
                                                            T: (210) 853-5882
                                                            F: (210) 200-8395

                                                            ATTORNEYS FOR PLAINTIFFS RICHARD
                                                            LOPEZ AND GLORIA LOPEZ, ON
                                                            BEHALF OF THEMSELVES AND ALL
                                                            OTHERS SIMILARLY SITUATED




                                                  4
PLTFS’ NOTICE OF WITHDRAWAL OF RICHARD LOPEZ                                    NO. 5:19-CV-380-FB
       Case 5:19-cv-00380-FB-ESC Document 94 Filed 05/18/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document was

filed and served electronically through the Court’s CM/ECF system and served via email upon

the following counsel of record on the 18th day of May 2020:


Kymberly Kochis
Alexander P. Fuchs
EVERSHEDS SUTHERLAND (US) LLP
1114 Avenue of the Americas
The Grace Building, 40th Floor
New York, NY 10036
Tel: (212) 389-5082
Fax: (212) 389-5099

Ian Scott Shelton
EVERSHEDS SUTHERLAND (US) LLP
600 Congress Avenue, Suite 2000
Austin, Texas 78701
Tel: (512) 721-2714
Fax: (512) 721-2656

Larry J. Goldman
Gregory J. Peterson
GOLDMAN & PETERSON PLLC
10100 Reunion Place, Suite 800
San Antonio, TX 78216
Tel: (210) 340-9800
Fax: (210) 340-9888

ATTORNEYS FOR DEFENDANTS



                                                        /s/ John R. Fabry
                                                        John R. Fabry




                                               5
PLTFS’ NOTICE OF WITHDRAWAL OF RICHARD LOPEZ                                NO. 5:19-CV-380-FB
